Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/828484 filled on 03/24/2020
Claims 1-12 are currently pending and have been examined. 

Detailed Action
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-13 of U.S. Patent No. 10639471. Although the claims at issue are not identical, they are not patentably distinct from each other because. Both set of claims are directed towards electrode position data describing a relative position between a position of an electrode and a position of the anatomical body part; determine target structure position data describing a position of the target anatomical structure; determine target coverage data describing a coverage of the target anatomical structure; and adjusting an emission configuration of the electrode. 

Claim Objections
Claims 1-12 are free of prior art. In particular the claims recite the features of an “electrode position data describing a relative position between a position of an electrode and a position of the anatomical body part of the patient as it is described by the patient image data; determine, based on the patient image data and the atlas data, target structure position data describing a position of the target anatomical structure in the medical image of the anatomical body part of the patient; acquire, from the at least one database, the electrode position data; acquire stimulation field data describing an electric stimulation field around the position of the electrode; determine, by the at least one processor and based on the patient image data and the atlas data and the electrode position data and the stimulation field data, target coverage data describing a coverage of the target anatomical structure by the electric stimulation field, and determining, by the at least one processor and based on the patient image data and the atlas data, body part transformation data describing a positional transformation between the medical image of the anatomical body part and the model of the anatomical body part, wherein the target coverage data is determined further based on the body part transformation data;  22 of 27Attorney Docket No. ZT482-20127  and an electrode configuring device for adjusting an emission configuration of the electrode. 
In related art Moffitt et al (US 9,974,959 B2) is directed towards a system for electrical stimulation using feedback to adjust stimulation parameters. Schwartz et al. (US 2018/0296277 A1) is directed towards a fiducial marking for image-electromagnetic field registration. The related art fails to teach the features found in the claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner




/MAROUN P KANAAN/Primary Examiner, Art Unit 3686